    Case 16-07207-JMC-7A                   Doc 3037         Filed 11/07/18          EOD 11/08/18 12:51:01                 Pg 1 of 2


                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF Southern Indiana

                                                    Minute Entry/Order
Hearing Information:
                         Debtor:   ITT EDUCATIONAL SERVICES, INC.
                  Case Number:     16-07207-JMC-7A             Chapter: 7

          Date / Time / Room:      WEDNESDAY, NOVEMBER 07, 2018 01:30 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:    HEATHER BUTLER
                Reporter / ECR:    HEATHER BUTLER                                                                               0.00


Matters:
       1) Hearing on Notice of Invoice for Proskauer Rose LLP's Fees and Expenses for the Period September 1, 2018 through
          September 30, 2018 [2982]
          R / M #: 0 / 0
              VACATED: No objection timely filed; hearing unnecessary.

       2) Hearing on Notice of Invoice for McKool Smith, P.C. Fees and Expenses for the Period of September 8, 2018 through
          September 30, 2018 [2990]
          R / M #: 0 / 0
              VACATED: No objection timely filed; hearing unnecessary.

       3) Hearing on Notice of Invoice for BGBC Partners, LLP's Fees and Expenses for the Period of September 1, 2018 through
          September 30, 2018 [2991]
          R / M #: 0 / 0
              VACATED: No objection timely filed; hearing unnecessary.

       4) Hearing on Trustee's 7th Omnibus Motion to Compromise and Settle Avoidance Claims in the Gross Amount of
          $50,000.01 or More [2986]
          R / M #: 0 / 0

       5) Hearing on Trustee's Motion to Compromise and Settle Avoidance Claim Against ServiceNow, Inc. [2987]
              R / M #:   0/ 0

       6) Hearing on Trustee's Motion for Authority to Destroy Electronic Assets and to Pay the Costs Associated with Destruction
          [2980]
          R / M #: 0 / 0

       7) Hearing on Trustee's 9th Motion to Extend the Time to Assume or Reject Executory Contracts and Unexpired Leases of
          Residential Real Property or Personal Property [2992]
          R / M #: 0 / 0

       8) Hearing on Trustee's Motion for Authority to Assign Outstanding Perkins Loans to the United States Department of
          Education and to Pay the Costs Associated with Assignment as an Administrative Expense [2998]
          R / M #: 0 / 0

       9) First Interim Fee Application of Rubin & Levin, P.C. for Compensation for Services Rendered and Reimbursement of
          Expenses Incurred as Avoidance Claims Counsel for the Trustee on a Contingent Fee Basis for the Period April 18, 2018
          through September 30, 2018 [3003]
          R / M #: 0 / 0

      10) Hearing on Fourth Interim Application of Faegre Baker Daniels LLP for Compensation and Reimbursement of Expenses as
          Special Counsel to Chapter 7 Trustee [2984]
          R / M #: 0 / 0



Page 1 of 2                                                                                                           11/8/2018     12:49:13PM
     Case 16-07207-JMC-7A                    Doc 3037         Filed 11/07/18          EOD 11/08/18 12:51:01                Pg 2 of 2


                                         UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                       Minute Entry/Order
(continue)...   16-07207-JMC-7A                WEDNESDAY, NOVEMBER 07, 2018 01:30 PM

        11) Continued Hearing on Motion for Relief from Stay filed by Creditor Debra Leveski; Objection of Trustee [2331], [2368],
            [2437], [2438]
            R / M #: 0 / 0
                VACATED: Agreed entry resolving motion approved 11/5/18 (docket no. 3017).


Appearances:

          JEFF J. MARWIL, ATTORNEY FOR DEBORAH J. CARUSO
          ELIZABETH MARIE LITTLE, ATTORNEY FOR DEBORAH J. CARUSO
          THOMAS BERNDT, ATTORNEY FOR DEBORAH J. CARUSO
          JOHN C. HOARD, ATTORNEY FOR DEBORAH J. CARUSO
          MEREDITH R. THEISEN, ATTORNEY FOR DEBORAH J. CARUSO
          DEBORAH J. CARUSO, TRUSTEE
          DAVID H DECELLES, ATTORNEY FOR UNITED STATES OF AMERICA
          JAMES P MOLOY, ATTORNEY FOR JOHN E. DEAN, JOANNA T. LAU, C. DAVID BROWN II, JAMES D. FOWLER, JR.,
          JOHN F. COZZI, SAMUEL L. ODLE, THOMAS I. MORGAN, JOHN A. YENA, LLOYD G. WATERHOUSE, GESSNER 2014
          LP, JOHN VINCENT ("VIN") WEBER, JERRY M. COHEN
          JEFFREEY HOKANSON, ATTORNEY FOR WESTCHESTER FIRE INSURANCE CO.
          J. MICHAEL COOLEY, ATTORNEY FOR SERVICENOW, INC.
          DOUGLAS HEFFER, ATTORNEY FOR STUDENT CU CONNECT CUSO
          ROBERT FULLER


Proceedings:                                                                                                                1.00

          (1) Vacated: No objection timely filed; hearing unnecessary.
          (2) Vacated: No objection timely filed; hearing unnecessary.
          (3) Vacated: No objection timely filed; hearing unnecessary.
          (4) Disposition: Hearing held. Court accepts trustee's proffer of evidence. Motion granted.
          (5) Disposition: Hearing held. Court accepts trustee's proffer of evidence. Motion granted.
          (6) Disposition: Hearing held. Motion granted as amended on the record at the hearing.
          (7) Disposition: Hearing held. Motion granted.
          (8) Disposition: Hearing held. Motion granted.
          (9) Disposition: Hearing held. Motion granted on a final basis as described on the record at the hearing.
          (10) Disposition: Hearing held. Motion granted.
          (11) Vacated: Agreed entry resolving motion approved 11/5/18 (docket no. 3017).




IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.
Page 2 of 2                                                                                                            11/8/2018     12:49:13PM
